DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1,3,5,10,12,14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over 20160171050 A1; Das; Subrata (hereinafter Das) in view of US 20170075891 A1 Bozkaya; Tolga et al. (hereinafter Bozkaya) and US 20200244621 A1; Lai; Wei-Cheng et al. (hereinafter Lai).
Regarding claim 1, Das teaches A computing system comprising: a processor configured to receive a natural language input, determine, via a first predictive module, a data structure of a structured query language (SQL) operation including a number of expressions that exist in the SQL operation based on text included in the natural language input, ( Das [0097] The choice to use agents is to enable data to be left where it resides and only extract the required data on demand. The user writes a query in his own words and submits it using the web based user interface. A Natural Language program interprets and translates this request into SQL queries that are stored in XML format. The Plan Processor receives the XML file, containing a list of automatically generated sub-queries from the Planning and Optimization systems, and generates a Plan Agent. The Plan Agent creates and dispatches individual Query Agents to the database network. The Query Agent will process all computations and querying where the data reside, and send the processed results back to the Plan Agent. The Plan Agent will merge all the final results into a single answer.[119-120] show the text/natural language input and the process to which it is made into a SQL operation)									and the text included in the natural language input; ( Das [0097] The choice to use agents is to enable data to be left where it resides and only extract the required data on demand. The user writes a query in his own words and submits it using the web based user interface. A Natural Language program interprets and translates this request into SQL queries that are stored in XML format. The Plan Processor receives the XML file, containing a list of automatically generated sub-queries from the Planning and Optimization systems, and generates a Plan Agent. The Plan Agent creates and dispatches individual Query Agents to the database network. The Query Agent will process all computations and querying where the data reside, and send the processed results back to the Plan Agent. The Plan Agent will merge all the final results into a single answer.[119-120] show the text/natural language input and the process to which it is made into a SQL operation)										and a memory configured to store the filled-in data structure of the SQL operation. ( Das [0097] The choice to use agents is to enable data to be left where it resides and only extract the required data on demand. The user writes a query in his own words and submits it using the web based user interface. A Natural Language program interprets and translates this request into SQL queries that are stored in XML format. The Plan Processor receives the XML file, containing a list of automatically generated sub-queries from the Planning and Optimization systems, and generates a Plan Agent. The Plan Agent creates and dispatches individual Query Agents to the database network. The Query Agent will process all computations and querying where the data reside, and send the processed results back to the Plan Agent. The Plan Agent will merge all the final results into a single answer.[119-120] show the text/natural language input and the process to which it is made into a SQL operation)				Das lacks explicitly and orderly teaching and fill in, via a second predictive module, one or more empty slots of the data structure of the SQL operation with text based on column names from a database								However Bozkaya helps teach fill in, via a second predictive module, one or more empty slots of the data structure of the SQL operation with the one ore more column names from a database (Bozkaya [0007] The foregoing and other embodiments can each optionally include one or more of the following features, alone or in combination. In particular, one embodiment includes all the following features in combination. The join path includes identifiers of at least two tables that share a common column. The join path further includes one or more identifiers of the common column. Resolving the linguistic ambiguity by selecting an interpretation of the word, from the two or more interpretations of the word, based on one or more join paths that have been generated based on a data schema of the knowledge includes: determining that the word matches a value specified in a first column of a first table in the at least two tables; and based on the determining, identifying the word as referring to a value specified in a second column of a second table in the at least two tables. Converting the natural language query into structured operations to be performed on structured application programming interfaces (APIs) of a knowledge base includes: obtaining parser output generated by a parser, the output representing the natural language query; and generating a concept tree in accordance with the parser output, wherein subcontext concept nodes are located on a level of the concept tree that is no closer to the root of the concept tree than any attribute node is. Obtaining parser output includes processing the natural language query into tokens. The structured operations are generated based on the concept tree and the selected interpretation of the word. )		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all Das’s methods and make the addition of Bozkaya in order to improve query processing and henceforth create a more efficient system (Bozkaya  [0003] Discerning the linguistic context in which a natural language query is made can improve query processing. For example, the query "calculate the sales of goods produced in Italy" may be interpreted as "calculate the sales made in Italy of goods that have been produced" or "calculate the sales of goods that have been produced in Italy." The context in which this query was issued may be helpful to understand the intended interpretation.  [0027] Ambiguities may arise out of processing a natural language query. For example, an ambiguity may arise when a word included in natural language query can be interpreted as referring to two different recognizable schema lexicons, e.g., to values included in different columns of different tables. This specification describes techniques for detecting the ambiguities as they arise. Thus, ambiguities can be addressed prior to submitting a structured query to obtain search results. This can improve performance and reduce the time needed to provide results corresponding to the intent of the user. For example, multiple structured queries do not need to be generated as the input query is revised one or more times by the user to remove ambiguity in response to results being generated based on the ambiguous natural language query.)									The combination lack explicitly and orderly teaching convert a plurality of names of columns from a database into a plurality of vectors via an encoder, and determine one or more names of one or more columns from the database that match one or more expressions that exist in the SQL operation via a decoder based on the plurality of vectors output from the encoder;										However Lai teaches: convert a plurality of names of columns from a database into a plurality of vectors via an encoder (Lai FIG. 5, Encoder 125, [0025] “The encoder may create [convert] a high dimensional meaning vector from the input [name of column]” [0017] further indicates the process is repeated, thus plural, as the claims do not require the operations to be done concurrently), and determine one or more names of one or more columns from the database that match one or more expressions that exist in the (SQL) operation via a decoder based on the plurality of vectors output from the encoder (FIG. 5, Decoder 160, [0025] “The decoder may convert [determine] the high dimensional meaning vector to one or more character strings which may be used to create a suggested domain name [names]”); Lai does not specifically mention the operation to be an SQL operation, however in the context of Das the operations are SQL operations in the combination. Das uses columns so the combination would use that as the input in the encoder/decoder mechanism of Lai.		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all prior methods and make the addition Lai in order to create a more accurate and efficient system via filtering out unrelated data (Lai [0007] filters out unrelated data and prevents the training data from combining an input related to a first topic with an expected output from a different second topic. [0104]  increase the accuracy of each value for each dimension and thus of the learning algorithm 140 overall. [FIG. 5] shows the encoder taking in input, outputting vector to the decoder which using corresponding vector to determine corresponding data)
Corresponding method claim 10 is rejected similarly as claim 1 above.
Corresponding product claim 19 is rejected similarly as claim 1 above. Additional Limitations: computer readable medium capable of reading and executing instructions (Das [FIG.2] shows corresponding hardware capable of reading and executing instructions)
Regarding claim 3, the combination of Das, Lai and Bozkaya teach The computing system of claim 1, wherein the processor is configured to fill in the one or more empty slots via an encoder-decoder neural network. (Das [66&119] show the use of semantics/neural network methods in the SQL analysis) --- (Bozkaya [0007] show the use of using tables/column id/name to help fill in a SQL/query structure)
Corresponding method claim 12 is rejected similarly as claim 3 above.
Regarding claim 5, the combination of Das, Lai and Bozkaya teach The computing system of claim 1, wherein the processor is further configured to predict, via a third predictive module, one or more operators included within an SQL clause of the data structure of the SQL operation based on the one or more filled-in slots of the data structure of the SQL operation. (Das [0030] In another example, a mobile agent is spawned for each sub-query generated by the host to locate both postal code and state or country information, such as illustrated in FIG. 3 for capitals of states bordering New York; each agent is responsible for retrieving answers to its sub-query from the appropriate data source, including so-called cloud sources. There may be more than one data source involved in a sub-query, and when this is the case, the system intelligently constructs agent routes for traversing the required data sources. The use of multiple mobile agents enhances efficiency by retrieving data in parallel from any number of data sources.   [0096] Plan Agent will create multiple Query Agents that can calculate and carry vital information while "hopping" to and from different machines. The number of Query Agents created depends upon the number of queries in the XML document. Multiple queries can be processed in parallel or sequentially in a distributed manner. Query Agents are deployed to different machines based on the plan XML file to process information from the remote databases. MySQL and Derby Test Databases were configured and used for testing. [102 & 106] further elaborate)
Corresponding method claim 14 is rejected similarly as claim 5 above.
Claims 2,11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Das, Lai in view of Bozkaya and US 20200184017 A1; BATRA; RAVI et al. (hereinafter Batra) 
Regarding claim 2, the combination of Das, Lai and Bozkaya teach The computing system of claim 1, wherein the processor is configured to				the combination lacks teaching predict a number of expressions included in each of a plurality of SQL clauses of the data structure of the SQL operation via a long short-term memory (LSTM) neural network 							However Batra teaches predict a number of expressions included in each of a plurality of SQL clauses of the data structure of the SQL operation via a long short-term memory (LSTM) neural network (Batra [0006] In various embodiments, the system may preprocess the unstructured data by performing a part-of-speech tagging process or by removing at least one of embedded web links, email links, or numbers. The first machine learning model may comprise a Naive Bayes machine learning model and the second machine learning model may comprise a long short-term memory (LSTM) machine learning model.   [0033] Model training engine 240 may be in electronic communication with training dataset identification engine 230 and/or model database 107. In response to receiving the training dataset, model training engine 240 may be configured to train one or more machine learning algorithms using the training dataset. The machine learning algorithm may comprise any suitable machine learning model or algorithm capable of identifying documents of interest. For example, the machine learning algorithm may comprise a Naive Bayes algorithm. In various embodiments, and as a further example, the machine learning algorithm may comprise support vector machines, decision trees, LSTM neural networks, and/or any other suitable machine learning algorithm or model. Model training engine 240 may input the training dataset into the machine learning algorithm to generate the trained machine learning model [38,50,52] further elaborate)								Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all prior methods and make the addition of Batra's methods in order to help improve the the functionalitiy of the computer (Batra  [0017] This system further improves the functioning of the computer. Typically, manual browsing and review of news articles by a subject matter expert is needed to identify news, articles, posts, and the like of interest for a particular entity. By automating the identification of data of interest instead of requiring manual input, processing and identification, the user performs less computer functions and provides less input, which saves on data storage and memory which speeds processing. Moreover, by automating how a training dataset is curated and by using a plurality of scores from various machine learning models, accuracy in the identification of data of interest may be improved and the system may be easily adaptable and scalable to different types of datasets and domains that may typically require a subject matter expert's review. )
Corresponding method claim 11 is rejected similarly as claim 2 above
Corresponding product claim 20 is rejected similarly as claim 2 above
Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Das in view of Bozkaya, Lai and US 20190065550 A1; Stankiewicz; Brian J. et al. (hereinafter Stankiewicz)
Regarding claim 4, the combination of Das, Lai and Bozkaya teach The computing system of claim 1, wherein the processor is configured to				the combination lack explicitly teaching perform a similarity comparison with a vector generated from the natural language input							However Stankiewicz helps teach perform a similarity comparison with a vector generated from the natural language input to the plurality of vectors output from the encoder (Stankiewicz [0047] Both the target vectors and weighted vector space may be generated as a data object or space at 230, and may be processed using a similarity algorithm indicated at 235 to produce the reduced set of records. The similarity algorithm 235 takes as input a transformed database of document vectors and transformed target document vector. It will search this database to find similar documents to the user provided target document(s). Example similarity algorithms include, but are not limited to cosine, embedding clustering algorithms, and Word Mover Distance algorithms, where similarity is represented as a distance or other numerical metric. [0050] As described, the similarity algorithm takes as input the weighted vector space 230 and transformed target document vector. Using the weighted vector space, the similarity algorithm compares the target document vector to all documents in the database to determine a similarity score for each document. Note that in some embodiments, the number of documents to compare may be reduced by filtering the structured data in the corresponding records, based on the query )
Corresponding method claim 13 is rejected similarly as claim 4 above.
Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Das, Lai in view of Bozkaya and US 20160140123 A1; Chang; Walter et al. (hereinafter Chang)
Regarding claim 6, the combination of Das, Lai and Bozkaya teach The computing system of claim 1, wherein the processor is further configured to predict, via a sub-module of the first predictive module, 					the combination lacks explicitly teaching whether or not an ORDER BY clause of the data structure of the SQL operation is ascending or descending based on the text included in the natural language input.									However Chang helps teach whether or not an ORDER BY clause of the data structure of the SQL operation is ascending or descending based on the text included in the natural language input. (Chang [0033] As such, the query engine 122 can receive the natural language search 114 and generate the groupings 204. Thereafter, the query engine can predict the query structure 206 from the groupings 204 and generate the query statement 124 from the actual words based on the query structure 206. This may improve the efficiency and accuracy of generating query statements. That is because groupings can abstract natural language searches according to word types and grammar rules, whereas actual words of these searches are specific instances. As such, instead of requiring a huge number of natural language search examples to train the query engine 122 (e.g., the multi-hierarchical machine learning classifier), it may be sufficient to perform the training by using a much lower number of generic groupings. Further, using the groupings may allow the query engine 122 to predict query structures for any natural language search, regardless of the search vocabulary. As such, the natural language searches need not be limited to a predefined set of acceptable vocabulary. Additionally, predicting query structures may allow generating query statements from any natural language search for any type of dataset. As such, the dataset need not be specially annotated according to an acceptable vocabulary.[35,39,57] further elaborate)							Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all prior methods and make the addition of Chang in order to improve the efficiency and accuracy of the system (Chang [0033] As such, the query engine 122 can receive the natural language search 114 and generate the groupings 204. Thereafter, the query engine can predict the query structure 206 from the groupings 204 and generate the query statement 124 from the actual words based on the query structure 206. This may improve the efficiency and accuracy of generating query statements. That is because groupings can abstract natural language searches according to word types and grammar rules, whereas actual words of these searches are specific instances. As such, instead of requiring a huge number of natural language search examples to train the query engine 122 (e.g., the multi-hierarchical machine learning classifier), it may be sufficient to perform the training by using a much lower number of generic groupings. Further, using the groupings may allow the query engine 122 to predict query structures for any natural language search, regardless of the search vocabulary. As such, the natural language searches need not be limited to a predefined set of acceptable vocabulary. Additionally, predicting query structures may allow generating query statements from any natural language search for any type of dataset. As such, the dataset need not be specially annotated according to an acceptable vocabulary.)
Corresponding method claim 15 is rejected similarly as claim 6 above.
Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Das, Lai in view of Bozkaya and US 20160147847 A1; Lakshmanan; Geetika T. et al. (hereinafter Lake)
Regarding claim 7, the combination of Das, Lai and Bozkaya teach The computing system of claim 1, wherein the processor is further configured to predict, via a sub-module of the first predictive module, 						the combination lacks explicitly teaching whether or not the data structure of the SQL operation includes a limit variable based on the text included in the natural language input.												However Lake helps teach whether or not the data structure of the SQL operation includes a limit variable based on the text included in the natural language input. (Lake [0031] Next at 208, the User Search Query Anticipation Program 108A, 108B (FIG. 1) may identify constraints on the general category of information. As such, once a general category of information is determined, additional terms may be populated that further specify the category of information based on information contained within the trigger event...may identify those constraints should be applied when the "purchase airline ticket" category of information is detected in future trigger events. In this situation, the User Search Query Anticipation Program 108A, 108B (FIG. 1) may be able to predict the user's preferred constraint on the general category of information even if the User Search Query Anticipation Program 108A, 108B (FIG. 1) is unable to mine the constraining data from the trigger event. )						Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all prior methods and make the addition of Lake in order to create a more efficient system and ultimately improve the user experience (Lake [0002] The use of such technologies may save time during the search process and may prevent spelling errors in the search terms. Other technologies, such as personal prediction applications, may record user habits and assist with a particular user search query based on the previous habits of the user. [0011] user search query anticipation. The following described exemplary embodiments provide a system, method, and program product to, among other things, anticipate and perform user search queries and summarize and present the results to the user. Additionally, the present embodiment has the capacity to improve the technical field of search querying by implementing logistics to anticipate user search terms, which may save time and resources for the user. Furthermore, the present embodiment may aggregate, summarize, and rank search results to be sent to the user [12-13] further elaborate on the advantages)
Corresponding method claim 16 is rejected similarly as claim 7 above.
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Das in view of Lai, Bozkaya and US 20180336198 A1; Zhong; Victor et al. (hereinafter Zhong)
Regarding claim 8, the combination of Das, Lai and Bozkaya teach The computing system of claim 1, wherein the processor is further configured to predict, via a sub-module of the first predictive module, 						the combination lacks explicitly teaching whether or not the data structure of the SQL operation includes one or more of an INTERSECT, a UNION, and an EXCEPT operator, based on the text included in the natural language input					However Zhong helps teach whether or not the data structure of the SQL operation includes one or more of an INTERSECT, a UNION, and an EXCEPT operator, based on the text included in the natural language input. (Zhong [0016] for determining an aggregation operator in the database query, a result column predictor model for determining the result columns of the database query, and a condition clause predictor model for determining the condition clause of the database query. In an embodiment, the aggregation classifier model and result column predictor model comprise multi-layer perceptron. The condition clause predictor model uses policy-based reinforcement learning (RL) to generate the condition clause of the database query.[0030] The natural language to database query translator 140 processes an input natural language query for generating the database query corresponding to the natural language query. In an embodiment, the natural language to database query translator 140 includes other components, for example, an aggregation classifier 260, a result column predictor 270, and a condition clause predictor 280, further described herein, in connection with FIG. 3.  [0058] FIG. 7 illustrates the process of training the condition clause predictor for determining the condition clause of the output database query, according to an embodiment. The condition clause predictor 280 receives as input a natural language query 710 and a database schema 720 to generate the database query 730. The condition clause predictor 280 sends the database query for execution using the database 160 to obtain a reward metric.)
Corresponding method claim 17 is rejected similarly as claim 8 above.
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Das in view of Lai, Bozkaya and US 20200073983 A1; Sen; Jaydeep et al.(hereinafter Sen)
Regarding claim 9, the combination of Das, Lai and Bozkaya teach The computing system of claim 1, wherein the processor is further configured to predict, via a fourth predictive module, 								the combination lacks explicitly teaching whether the data structure of the SQL operation includes a nested query 									However Sen helps teach whether the data structure of the SQL operation includes a nested query (Sen [FIG.2] shows flow of the system which takes NL input and ultimately determines whether there is a nested query [0005]  : receiving a natural language query for obtaining information from a database; converting the natural language query into a semantic representation which comprises tokens that correspond to elements of a database schema of the database; processing the semantic representation of the natural language query using a reasoning engine to determine if the semantic representation of the natural language query comprises a nested query, and parsing the semantic representation of the natural language query into (i) an outer query portion and (ii) an inner query portion, in response to determining that the semantic representation of the natural language query does comprise a nested query; determining a class of the nested query and associating a class label to (i) the outer and (ii) the inner query portions of the semantic representation of the natural language query; determining [19-22 &35-38] further elaborate)							Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all prior methods and make the addition of Sen in order to create a system with better ability to predict based on a incoming NL input and ultimately via that improvement of prediction create a more accurate user experience ( Sen [0004] Conventional NLIDB systems are not capable of properly detecting and generating nested queries from natural language queries. For example, "rule-based" systems are capable of handling point queries and basis aggregation, but can only handle a certain class of nested queries, i.e., if the natural language input query explicitly captures the different subqueries within the query. Indeed, rule-based systems cannot properly detect nested query classes based on implicit intent (based on word understanding) and target query semantics. Further, machine learning (ML)-based systems, which are trained over domain specific quality assurance (QA) data, are not adaptable to new domains. In addition, ML-based systems, which are configured to learn generic language patterns to identify correct SQL clauses, are extremely difficult to train, and not capable of learning to predict join paths, and thus, and not capable of properly formulating nested SQL queries. [FIG.2] shows flow of the system which takes NL input and ultimately determines whether there is a nested query)
Corresponding method claim 18 is rejected similarly as claim 9 above. 

Response to Arguments
Applicant's arguments filed 3/25/2022 have been fully considered
35 USC § 103: 
Regarding Applicant’s Argument (page(s):7-10): Examiner’s response:- Applicant’s arguments, filed 3/25/2022, with respect to the rejection(s) of under 35 USC § 102/103  have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 20200244621 A1; Lai; Wei-Cheng et al. (hereinafter Lai). The examiner recommends further elaborating on the vector analysis in the independent claim, the parameters and factors which are considered and looked at when the decoder is trying to analyze vectors to get column names. Amendments to the vector analysis can help overcome the current art and push the application towards allowability. 
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR E 136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN D TOUGHIRY whose telephone number is (571)272-5212. The examiner can normally be reached Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARYAN D TOUGHIRY/Examiner, Art Unit 2165                                                                                                                                                                                                        
/William B Partridge/Primary Examiner, Art Unit 2183